Case 2:21-cv-04742-DSF-AGR Document 21 Filed 08/26/21 Page 1 of 1 Page ID #:123


  1                                                                           JS-6
  2

  3

  4

  5                       UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  6

  7
                                                 Case No. 2:21-cv-04742-DSF-AGR
  8    FASHION NOVA, LLC                         Hon. Dale S. Fischer
  9                              Plaintiff,
                                                  ORDER GRANTING STIPULATION
 10                - against –                    TO DISMISS ACTION WITH
                                                  PREJUDICE
 11
       NAZ HOLDINGS, LLC
 12
                                 Defendant.
 13

 14          Pursuant to the Parties’ concurrently filed Stipulation to Dismiss Action

 15    with Prejudice and Good Cause appearing, the Court hereby Orders as follows:

 16          1.    The action is dismissed with prejudice; and

 17          2.    The parties will each bear their respective costs and attorneys’ fees.

 18
             IT IS SO ORDERED.
 19    DATED: August 26, 2021

 20                                           Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
 21

 22                                                    ORDER DISMISSING ACTION WITH
                                                       PREJUDICE
 23
